Citation Nr: 0807308	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-17 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries affecting both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
January 1949 to June 1952, and in the U.S. Air Force from 
September 1954 to August 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2007, the Board requested clarifying medical 
opinions from physicians at the Veterans Health 
Administration (VHA).  Thereafter, the veteran's claims file 
was reviewed by experts in endocrinology and a peripheral 
vascular disease.  Their opinions were associated with the 
claims file.  

In September 2007, pursuant to 38 C.F.R. § 20.903(a) (2007), 
the Board forwarded a copy of the VHA medical opinions to the 
veteran and his accredited representative.  The copy was 
accompanied by a letter advising the veteran that he had a 
period of 60 days in which to review the opinion, and to 
provide any additional evidence or argument he may wish to 
submit.  No additional evidence was submitted.  

FINDINGS OF FACT

1.  The veteran was treated for blisters to the feet during 
active duty service in 1950, 1955, 1956, and 1957.  

2.  Service medical records document service in Korea during 
the winter months between February and April 1951.  

3.  The veteran has a current disability manifested by 
onychomycosis of the first and second toenails of the right 
foot and degenerative joint disease of the feet that has been 
etiologically linked to cold weather exposure during service.  

4.  Peripheral neuropathy of the feet and residuals of a left 
foot toe amputations are likely related to residuals of 
diabetes mellitus and not likely related to exposure to cold 
weather during service.  



CONCLUSIONS OF LAW

1.  Onychomycosis of the 1st and 2nd toenails of the right 
foot, and degenerative joint disease of the feet, claimed as 
residuals of cold weather exposure, were incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Peripheral neuropathy of the feet and residuals of left 
foot toe amputations, claimed as residuals of cold weather 
exposure, were not incurred during active duty service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in an April 2003 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that he needed to send to VA in order to substantiate the 
claims, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claims for service connection.  In 
addition, he was informed of the responsibility to identify, 
or to submit evidence directly to VA.  He was advised that 
the RO would obtain any VA records or other identified 
medical treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claims, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claims.  

For the above reasons, the Board finds that the RO's notice 
in April 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private 
treatment records.  Moreover, the veteran was afforded a VA 
examinations and his file was reviewed by two VHA physicians.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II.  Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for degenerative arthritis may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year subsequent to discharge 
from service.  38 U.S.C.A. §§ 1101,1112, 1113: 38 C.F.R. §§ 
3.307, 3.309.  

In this matter, the veteran alleges that he was exposed to 
cold weather during service in Korea in the winter of later 
1950 and early 1951.  He also alleges that the injuries were 
incurred during combat operations in Korea.  On a Cold Injury 
Protocol Examination intake, he stated that the exposure to 
cold resulted in pain, white discoloration, and numbness in 
the feet.  He alleges that he did not seek treatment during 
service in Korea, as there was no one available to provide 
treatment.  Instead, he reportedly, took his shoes off and 
warmed his feet with his hands.  He reports that the symptoms 
continued till present and are currently manifested by pain, 
numbness, tingling, and excessive sweating.  

The veteran's DD-214 and his service medical records are of 
record.  His personnel records are not contained in the 
claims file as they were apparently destroyed by a 1973 fire 
at the National Personnel Records Center (NPRC).  In the 
absence of the personnel records, the Board cannot make a 
determination as to whether the veteran served in combat.  
While there is development VA could conduct to verify whether 
combat is indicated, in light of the Board's favorable 
disposition herein, remand for additional development is not 
required.  

Initially, and even in the absence of the veteran's service 
personnel records, the Board is able to conclude that the 
veteran served in Korea in the winter months of 1951.  His 
DD-214 documents service in Korea and shows receipt of the 
Korean Service Medal with four bronze stars.  While he was 
transferred to Japan for surgical treatment of a left 
varicocele in December 1950, he was released to duty on 
January 31, 1951.  From February to July 1951, he was 
associated with the 24th Division, 19th Infantry, 1st Regiment, 
Company A, 3rd Platoon.  In July 1951, the veteran was 
transferred to Fort Meade for treatment of malaria.  Hence, 
there is credible evidence showing service in Korea during 
the winter months.

The service medical records do not document treatment for 
cold weather residuals while in Korea.  They do show, 
however, treatment for blisters of the feet prior to and 
subsequent to service in Korea.  Service medical records show 
treatment for blisters of the feet in July and August 1950, 
and blisters and lesions on the feet in April 1955, January 
1956, and April and September 1957.  A Report of Medical 
Examination in June 1952, and discharge examinations in 
August 1954 and July 1958, however, did not reveal complaints 
or clinical findings of a foot disorder.  

Post-service, there is a clinical evidentiary gap showing 
treatment for any foot conditions for the period following 
discharge from service until April 1999, when the veteran 
presented for private medical treatment with complaints of 
numbness in the toes.  The assessment was diabetes mellitus 
and peripheral neuropathy.  In any event, the Board notes 
that the Federal Circuit recently held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  

In adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining a cold weather 
injuries in service as well as of suffering from foot 
problems since that time, and his credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Here, as in Washington, the veteran's service personnel 
records are not available.  The Washington Court held that 
the veteran was competent to testify to factual matters of 
which he had first-hand knowledge, including having right hip 
and thigh pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  The 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
noted that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witnesses personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

Importantly, while there is no clinical evidence of a foot 
condition for many years following discharge from service, 
there is no evidence to show that the veteran is being 
untruthful as to his complaints of continuing foot symptoms 
since discharge from service.  In addition, there is current 
evidence showing a bilateral foot disability.  In this 
respect, the record show that the veteran has onychomycosis 
of first and second toenails of the right foot, minimal 
degenerative joint disease of the feet, peripheral neuropathy 
of the feet, and status post amputation of the toes in the 
left foot.  The record also shows treatment for diabetes 
mellitus.  

In addition to the veteran's opinion linking a current foot 
condition to service, there is also competent medical 
evidence linking a foot disability to service.  Here, the VA 
examiner in March 2004, and the VHA endocrinologist both 
opined that onychomycosis and degenerative joint disease were 
likely related to cold weather exposure during service.  
Accordingly, the Board finds that the criteria for service 
connection for onychomycosis of the first and second toenails 
of the right foot, and degenerative joint disease of the feet 
have been met.  

While the veteran is certainly competent to discuss symptoms 
he experiences and observed, there are limits to his ability 
to relate foot disabilities to service.  As a lay person he 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions when such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2006) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).  Here, any opinion regarding the etiology of 
peripheral neuropathy and residuals of left toe amputations 
requires competent medical evidence.  Since the veteran is 
not professionally qualified to offer an opinion as to the 
etiology of these conditions, his opinion does not constitute 
competent medical evidence.  

The competent medical evidence establishes that amputations 
of left toes or peripheral neuropathy are not related to 
exposure to cold weather during service.  Rather, the VA and 
VHA examiners opined that these conditions were most likely 
complications from diabetes mellitus.  As such, service 
connection for left toe amputations or peripheral neuropathy 
is not warranted.  


ORDER

Service connection for onychomycosis of the 1st and 2nd 
toenails of the right foot and degenerative joint disease of 
the feet, claimed as residuals of cold weather exposure, is 
granted.  

Service connection for peripheral neuropathy of the feet and 
residuals of left foot toe amputations, claimed as residuals 
of cold weather exposure, is denied. 


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


